Case 0:18-cv-61047-UU Document 34 Entered on FLSD Docket 10/11/2018 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 0:18-cv-61915-UU

 UNITED STATES OF AMERICA,

        Plaintiff,
 v.

 US STEM CELL CLINIC, LLC, et al.

        Defendants.

___________________________________________/

                         ORDER SCHEDULING MEDIATION

        The mediation conference in this matter shall be held with Joseph P. Farina on

 February 20, 2019, at 9:00 a.m. at 600 Brickell Avenue, Suite 2600, Miami, FL 33131.

        DONE AND ORDERED in Chambers at Miami, Florida this 11th                 day

 of October, 2018.



                                             UNITED STATES DISTRICT JUDGE


cc: counsel of record
